Title: To George Washington from William Hartshorne, 25 March 1786
From: Hartshorne, William
To: Washington, George



Sir
Alexandria March 25. 1786

Your favor of the 21st inst. came while I was from home—having no other information respecting Capt. Pearce’s account than what I before mentioned to you, I have only to say, that I am willing to recive the Same Sum from you for the Freight of the Jack & his Keeper from Spain that Mr Cushing paid for the other, as I see no reason why they should not be both at the same Freight, but for my justification I must request you will please send me a Copy of the account sent you by Mr Cushing—this I wish to come soon, that I may Credit Capt. Pearce for the Amot as I intend to draw on him for the Ballance of his accot—as to the Cash it may be sent at your Convenience.
I have again enquired of Mr Thompson about the Seed who informs me, that no Waggons have come yet from his Fathers, since he wrote about it at my request, but as the roads are getting better I expect it will come next week—when it arrives, I will inform you as soon as possible. I am very Respectfully Yours

Wm Hartshorne

